NO. 06-14-00192-CR

                                                                      FILED IN
REGINALD REECE,                         §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                  TEXARKANA, TEXAS
    Appellant                           §
                                                                6/23/2015 2:09:23 PM
                                        §             202nd   JUDICIAL    DISTRICT
                                                                   DEBBIE AUTREY
VS.                                     §                               Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS




 MOTION FOR LEAVE FOR THE BELATED FILING OF APPELLEE’S
                        BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and for its Motion for Belated Filing of Appellee’s Brief states as

follows:

                                         I.

1. This case is pending from the 202nd Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Reginald Reece, Cause No. 11F0746-202.

3. Appellant was found guilty of the offense of Theft of Property with Two Prior

Theft Convictions. This appeal stems from the Appellant’s re-trial on punishment.

The jury assessed punishment at twenty (20) years in the Institutional Division of

the Texas Department of Criminal Justice.
4. The State has previously requested one extension of time for filing a brief, making

State’s Brief due on June 22, 2015.

7. Appellee has now completed Appellee’s brief, and requests leave of this Court for

the belated filing of the same. Appellee’s completed brief is filed simultaneously

with this Motion.

                                         II.

The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation for the trial and pre-indictment dockets for the 5th District Court

      on May 18, 2015.

    Pre-trial conferences and trial preparation for the State of Texas v. Antonio

      Moore, 14F0611-102, Felony Murder and 14F0612-102, Intoxication Assault.

      The trial was May 19-21, 2015.

    Preparation and attendance at the Grand Jury Proceedings on May 28, 2015.

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court on May 22, 2015.

    Preparation for the trial and pre-trial indictment dockets for the 5th District

      Court on June 1, 2015.
    Preparation and attendance at oral arguments before this Court in Justin

       Sander v. State of Texas, 06-14-00079-CR which was on June 3, 2014.

    Preparation of the State’s brief in Kevin Fahrni v. State of Texas, 06-14-

       00148-CR, which was due on June 17, 2015.

    Preparation for the pre-trial docket in the 5th District Court on June 15, 2015.

      In addition to the aforementioned work matters, the attorney for the State

       handling this appeal was out of the country on vacation from June 4-13, 2015.

      Pre-trial meetings and preparation for the trial of State of Texas v. Delbert

       Sisemore, Aggravated Robbery, Burglary of Habitation, Possession of a

       Controlled Substance, set for trial June 30, 2015.

                                         III.

       This motion is made in good faith and not for purposes of delay.



                                     PRAYER

WHEREFORE, the State respectfully requests this Court permit leave for the belated

filing of Appellee’s Brief.

                                                     Respectfully submitted,




                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON
                                                     Texas Bar No. 24079421
                                                     601 Main Street
                                                     Texarkana, TX 75501
                                                     ASSISTANT DISTRICT
                                                     ATTORNEY




                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Alwin Smith, counsel

for Appellant, on this the 17th day of June, 2015.



                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON